COX, Judge
(concurring in the result with reservations):
I agree that appellant's admissions were sufficient to establish the providence of his plea. Therefore, I join in affirming the challenged conviction. I disassociate myself, however, from at least two aspects of the majority opinion.
First, because this was a guilty-plea case, the Government has had no occasion to present its view of the facts. Indeed, a review of the allied papers suggests that the Government had a much stronger case than that admitted by appellant. Of course the sufficiency of a guilty plea is tested solely on the basis of admissions before the court. See Art. 45(a), Uniform Code of Military Justice, 10 U.S.C. § 845(a). But legal sufficiency is all we should be testing in these cases as their one-sided versions generally are poor vehicles for announcing new law. See United States v. Byrd, 24 M.J. 286, 293 (C.M.A.1987) (Cox, J., concurring in the result); United States v. Reed, 24 M.J. 80, 86 (C.M.A.1987) (Cox, J., dissenting). Consequently, I do not join that part of the majority opinion that suggests, albeit in dicta, a servicemember who assists in accomplishing a drug transaction might associate “himself solely with the buyer [and] ... not thereby ... [aid] and ... [abet] the distributor.” * 25 M.J. at 414.
Second, these facts present no opportunity to contemplate implications, if any, on military law of United States v. Swiderski, 548 F.2d 445 (2d Cir.1977), the facts of which bear scant resemblance to the instant case.

 Article 77, Uniform Code of Military Justice, 10 U.S.C. § 877, defines a principal, in pertinent part, as one "who commits an offense ... or aids, abets, counsels, commands, or procures its commission." (Emphasis added.)